Citation Nr: 1436591	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a lumbar spine disability, to include neurological impairment, and to include as secondary to the service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1987 to July 1987 and from March 1989 to July 1990. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 RO rating actions of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. In that decision, both issues on appeal were denied. 

In October 2012, the Veteran testified before the undersigned at a Board hearing. In August 2011, he testified before a Decision Review Officer (DRO). Copies of both transcripts have been reviewed and are associated with the file. 

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran withdrew his appeal of entitlement to a left knee disability at the August 2011 DRO hearing and in writing. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection a left knee disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant at a hearing. 38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew the claim of service connection for a left knee disability in writing in August 2011 and at the DRO hearing (Transcript, p 3). There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review this appeal, and it is dismissed. 


ORDER

Entitlement to service connection for a left knee disability is dismissed. 


REMAND

A remand is required for several reasons. The AOJ must ensure that all efforts to provide opportunities for all service treatment records are exhausted and that the provisions of 38 C.F.R. § 3.159(c) and (e) (2013) are followed. See also M21-1MR, Part I, Chapter 1, Section C, (5): "Requesting Federal Records." Also the Board requires a readable copy of the December 2008 VA examination report as well as a VA opinion that takes into account all of the pertinent facts of the case. 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1. First, follow up on the September 2008 PIES response stating that only dental records were available.  A clear negative response is requested if other service treatment records in fact are not available, and the response should be placed in the file. 

2. Request in-service hospital records for May 1990 from the repository that holds records from the military hospital at the former Carswell AFB in Ft. Worth, Texas (August 2011 DRO Transcript, p 26). A negative response should be placed in the file if the records can not be located. 

3. If any service treatment, to include hospital records, are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) and place a copy of the notice in the file. 

4. Provide a fully readable copy of the December 2008 VA examination report that is not cut off on the right side and associate it with the file. 

5. After the above development is completed, send the file to a VA examiner for an opinion regarding whether there is a nexus between: a) the Veteran's receipt of anesthetic from a needle in service and b) any current back disability and the Veteran's service-connected right knee disability and any current back disability. 

The examiner must state whether it is at least as likely as not that any lumbar spine disability:

a) was caused directly by any in-service incident, to include a spinal anesthetic administered during a right knee operation in May 1990. 
* The examiner should be aware that the Veteran is competent to report back symptoms between May 1990 and 2008. 
* The examiner should reference: the June 1990 report of medical history complaint of recurrent back pain and mild lower back soreness from spinal anesthesia; the March 2009 MRI which was either normal for his age (December 7, 2009 VA neurology record) or showed "a congenital canal stenosis throughout lower lumbar spine" (see July 2009 Dr. A.P. letter; a September 2009 Dr. K.H. record noting unclear etiology of back and neurological symptoms; a December 31, 2009 VA neurosurgery record noting a sensory paresthesia and pain in bilateral lower extremities and "possible relationship to a spinal anesthetic in the past"; November 2010 VA neurology record noting the presence of mechanical low back pain without any underlying organic abnormality, generalized widespread pain/polymyalgia syndrome, and small fiber peripheral neuropathy and treatise/internet information the Veteran submitted. 

b) is caused by the right knee disability or is aggravated by the right knee disability. 
* If aggravated, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.
* The examiner should reference: a December 2008 Dr. K.H. letter stating during service the Veteran reported he developed back pain because of the way he had to walk with the knee pain and had back pain chronically ever since as well as the references throughout the record of a normal gait (see December 2008 VA examination report; December 2009 VA records; DRO hearing transcript, p 6; April and October 2011 VA records and May 2012 VA neurology record). 

The examiner should provide reasons for these opinions. If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide the necessary opinion and whether there is additional evidence that would permit the opinion to be provided.

6. Readjudicate the claim on appeal. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


